Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4 filed on 10/27/2021 have been considered but are moot with respect to the newly added limitation because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited reference Nojima. (US 6,163,750 A). as set forth in the body of the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable in view of Yano (JP2018185336A) in view of Nojima. (US 6,163,750 A).

Regarding claim 1, Yano discloses a server device comprising (see Yano paragraphs “0006-0008” “A server apparatus comprising: a transmission unit that transmits an image acquisition request to a server apparatus”): a processor programmed to acquire, from an in-vehicle device, a captured image obtained by capturing an image in front of a traveling vehicle (see Yano paragraphs “0006-0008” “a communication apparatus that moves together with a vehicle and communicates with a server apparatus, the communication apparatus comprising: a detection unit that detects a traveling direction of a lane on which the vehicle is traveling; And a transmission unit configured to transmit the captured forward scenery image to the server device in association with the traveling direction of the lane detected by the detection unit” and also see Yano figure 1 and paragraph “0043” “FIG. 1 is a schematic configuration of an image sharing system according to this embodiment. The image sharing system is a 
 provide the model image to a travelling vehicle scheduled to turn at the intersection corresponding to the model image (see Yano paragraphs “0089” “Furthermore, the navigation device 1 </ b> A displays a guide route image 89 </ b> B indicating that the navigation device 1 </ b> A should move to the left superimposed on the captured image Imb in the balloon 88. That is, in this case, the navigation device 1A recognizes that the vehicle turns left at the next passing intersection Inx based on the guidance route information, and similarly to the guiding route image 89A displayed on the photographed image Ima, the navigation device 1A displays guidance Thereby displaying the route image 89B. In this case, the navigation device 1 </ b> A may specify the road as the guide route from the photographed image Imb by image recognition and display the 
But Yano does not explicitly teach store a model image, which is generated from a series of captured images including a leading vehicle turning at an intersection and includes a vehicle turning at the intersection as a model vehicle, in association with the imaging position information.
However Nojima teaches store a model image, which is generated from a series of captured images including a leading vehicle turning at an intersection and includes a vehicle turning at the intersection as a model vehicle, in association with the imaging position information (see Nojima col 4; lines 32-41 “When it was possible to detect a left or right turn or a Straight movement of the preceding vehicle from the images of the CCD camera 20, guidance Such as “turn left at the interSection the preceding vehicle is now passing Straight through”, “follow the preceding vehicle and turn left”, or “turn left at the intersection where the preceding vehicle is turning to the right' is provided.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of Yano to guidie the vehicle in an appropriate direction, and more particularly to a device providing easily understandable guidance to the driver of the vehicle reflecting to movement of a preceding vehicle (Nojima col 4; lines 32-41).


store the traveling environment information when the model image is captured in association with the model image (see Yano paragraph “0089” “the navigation device 1 </ b> A displays the surrounding map of the next passing intersection Inx on the right screen 44 </ b> R. At this time, the navigation device 1 </ b> A displays the balloon 88 indicating the photographed image Imb which is the intersection image in association with the next passing intersection Inx on the map. Furthermore, the navigation device 1 </ b> A displays a guide route image 89 </ b> B indicating that the navigation device 1 </ b> A should move to the left superimposed on the captured image Imb in the balloon 88. That is, in this case, the navigation device 1A recognizes that the vehicle turns left at the next passing intersection Inx based on the guidance route information, and similarly to the guiding route image 89A displayed on the photographed image Ima, the navigation device 1A displays guidance Thereby displaying the route image 89B. In this case, the navigation device 1 </ b> A may specify the road as the guide route from the photographed image Imb by image recognition and display the guide route image 89 </ b> B in the range in which the road is inverted upside down to the sky position.”),
provide the model image associated with traveling environment information similar to a traveling environment of the travelling vehicle (see Yano paragraph “0089” “the navigation device 1 </ b> A displays the surrounding map of the next 

Regarding claim 4, Yano teaches the method comprising: acquiring, from an in-vehicle device, a captured image obtained by capturing an image in front of a traveling vehicle and imaging position information indicating a position where the captured image is captured (see Yano paragraphs “0006-0008” “a communication apparatus that moves together with a vehicle and communicates with a server apparatus, the communication apparatus comprising: a detection unit that detects a traveling direction of a lane on which the vehicle is traveling; And a transmission unit configured to transmit the captured forward scenery image to the server device in 
providing the model image to the tavelling vehicle scheduled to turn at the intersection corresponding to the model image (see Yano paragraphs “0089” “Furthermore, the navigation device 1 </ b> A displays a guide route image 89 </ b> B indicating that the navigation device 1 </ b> A should move to the left superimposed on the captured image Imb in the balloon 88. That is, in this case, the navigation device 1A recognizes that the vehicle turns left at the next passing intersection Inx based on the guidance route information, and similarly to the guiding route image 89A displayed on the photographed image Ima, the navigation device 1A displays guidance Thereby displaying the route image 89B. 
But Yano does not explicitly teach store a model image, which is generated from a series of captured images including a leading vehicle turning at an intersection and includes a vehicle turning at the intersection as a model vehicle, in association with the imaging position information.
However Nojima teaches store a model image, which is generated from a series of captured images including a leading vehicle turning at an intersection and includes a vehicle turning at the intersection as a model vehicle, in association with the imaging position information (see Nojima col 4; lines 32-41 “When it was possible to detect a left or right turn or a Straight movement of the preceding vehicle from the images of the CCD camera 20, guidance Such as “turn left at the interSection the preceding vehicle is now passing Straight through”, “follow the preceding vehicle and turn left”, or “turn left at the intersection where the preceding vehicle is turning to the right' is provided.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of Yano to guidie the vehicle in an appropriate direction, and more particularly to a device providing easily understandable guidance to the driver of the vehicle reflecting to movement of a preceding vehicle (Nojima col 4; lines 32-41).

Regarding claim 5, Yano fails to explicitly teach wherein the model image is derived from one frame of a video of the leading vehicle turning at the intersection, the video having been taken at a time before the traveling vehicle is scheduled to turn at the intersection.
However Nojima teaches wherein the model image is derived from one frame of a video of the leading vehicle turning at the intersection, the video having been taken at a time before the traveling vehicle is scheduled to turn at the intersection (see Nojima col 4; lines 22-30 “Thus, if there is a preceding vehicle as shown in FIG. 3, a guidance of “turn left at XX intersection 300 m ahead” is performed 300 m before the intersection for guidance. Thereafter, when the preceding vehicle has reached the interSection for guidance, a guidance of "turn left at the interSection of the preceding vehicle' is given. In this manner, it is clearly understood which interSection is the interSection for guidance at interchanges or interSections in close proximity.” and also see col 4; lines 32-41 “When it was possible to detect a left or right turn or a Straight movement of the preceding vehicle from the images of the CCD camera 20, guidance Such as “turn left at the interSection the preceding vehicle is now passing Straight through”, “follow the preceding vehicle and turn left”, or “turn left at the intersection where the preceding vehicle is turning to the right' is provided.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of Yano to guidie the vehicle in an appropriate direction, and more particularly to a device providing easily understandable guidance to the driver of the vehicle reflecting to movement of a preceding vehicle (Nojima col 4; lines 32-41).
Regarding claim 6, Yano fails to explicitly teach wherein the model image is derived from one frame of a video of the leading vehicle turning at the intersection, the 
However Nojima teaches wherein the model image is derived from one frame of a video of the leading vehicle turning at the intersection, the video having been taken at a time before the traveling vehicle is scheduled to turn at the intersection (see Nojima col 4; lines 22-30 “Thus, if there is a preceding vehicle as shown in FIG. 3, a guidance of “turn left at XX intersection 300 m ahead” is performed 300 m before the intersection for guidance. Thereafter, when the preceding vehicle has reached the interSection for guidance, a guidance of "turn left at the interSection of the preceding vehicle' is given. In this manner, it is clearly understood which interSection is the interSection for guidance at interchanges or interSections in close proximity.” and also see col 4; lines 32-41 “When it was possible to detect a left or right turn or a Straight movement of the preceding vehicle from the images of the CCD camera 20, guidance Such as “turn left at the interSection the preceding vehicle is now passing Straight through”, “follow the preceding vehicle and turn left”, or “turn left at the intersection where the preceding vehicle is turning to the right' is provided.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of Yano to guidie the vehicle in an appropriate direction, and more particularly to a device providing easily understandable guidance to the driver of the vehicle reflecting to movement of a preceding vehicle (Nojima col 4; lines 32-41).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable in view of Yano (JP2018185336A) in view of Nojima. (US 6,163,750 A) in view of Ogino (US 2005/0209776 A1).


Yano fails to explicitly teach wherein: the processor is programmed to store vehicle type information of the model vehicle in association with the model image and provide the model image including the model vehicle corresponding to the vehicle type information of a travelling.
However Ogino teaches wherein: the processor is programmed to store vehicle type information of the model vehicle in association with the model image (see Ogino paragraphs “0083” “The travel direction of the user's vehicle 40-1 at the guidance intersection is presented to the user in relation to the characteristics information (the type and color) of the other vehicle 40-2 specified from the photographed image part. Accordingly, when there is no facility located around the guidance intersection and serving as a landmark or otherwise when a facility located around the guidance intersection and serving as the landmark is difficult to observe because of its location, the vehicle 40-1 can guide the user through the guidance intersection on the guidance route in an easy-to-understand manner”)
provide the model image including the model vehicle corresponding to the vehicle type information of a travelling (see Ogino paragraphs “0083” “The travel direction of the user's vehicle 40-1 at the guidance intersection is presented to the user in relation to the characteristics information (the type and color) of the other vehicle 40-2 specified from the photographed image part. Accordingly, when there is no facility located around the guidance intersection and serving as a landmark or otherwise when a facility located around the guidance intersection 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the navigation device and communication device of Yano to announce a guidance message indicating a direction in which the user's vehicle is to travel in relationship to the information regarding the other vehicle when the predetermined condition is satisfied this permits the user to travel the guidance route without hesitation and without fail (Ogino paragraphs “0083”).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3664  
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664